OPINION OF THE COURT
Appellant was indicted for trafficking in cocaine, subsequent offense, and moved the court to suppress evidence obtained as a result of a search of his automobile. After an evidentiary hearing, the court denied his motion to suppress. The jury convicted him as charged and appellant was sentenced to 20 years’ imprisonment and fined $20,000. He appeals his conviction as a matter of right.
At approximately 2:30-3:00 p.m. on July 18, 1990, the police received a tip from an anonymous caller that, a short time before, a black male in a white Corvette had been observed snorting cocaine at a certain hotel parking lot. The caller also stated that the subject was observed in and around a brown Oldsmobile which was parked in the lot. The police detective checked the license numbers furnished by the caller and found that the Corvette was registered to appellant, who is black, and the Oldsmobile was registered to his brother.
The police took a dog that was trained to detect drugs and set up a surveillance in the parking lot. The Oldsmobile was parked in the lot, but the Corvette was not there. At approximately 5:30 p.m., the white Corvette pulled into the lot beside the Oldsmobile. Appellant, who was known to the police in the context of prior incidents involving cocaine, exited the Corvette, walked to the Oldsmobile and opened the door. It appeared that he was transferring something from the Corvette to the Oldsmobile. At that time the police approached appellant for the purpose of making an investigatory stop. He was not arrested. The dog was taken to the Corvette and signalled the presence of drugs. At that point the Corvette was searched and the cocaine was found. The police stated that they had not attempted to secure a search warrant before searching appellant’s Corvette.
Appellant asserts that the trial court erred in denying his motion to suppress the evidence seized from this warrantless search. He argues that the police had 2⅝⅛ to 3 hours to obtain a warrant and simply failed to do so. He also argues that there were no exigent circumstances and that no exception to the 4th Amendment warrant requirement applies. The search was, therefore, illegal, making the evidence obtained from the search inadmissible.
*495Contrary to appellant’s argument, the anonymous informer’s tip, in and of itself, did not provide probable cause upon which to justify issuing a search warrant, nor did it provide a reasonable suspicion to make an investigatory stop of appellant or of his vehicle. It was not until after much of the information in the tip was corroborated by the police investigation and surveillance and until appellant and his Corvette returned to the scene, where he proceeded to open the Oldsmobile and transfer property to it, that there was an adequate basis for an investigatory stop. Alabama v. White, 496 U.S. -, 110 S.Ct. 2412, 110 L.Ed.2d 301 (1990). With the combination of the foregoing events and the signal from the dog as to the presence of drugs, the probable cause requirement was met. As appellant was not under arrest prior to the search, and he had driven the white Corvette minutes before being stopped for investigation by the police, exigent circumstances were present. The existence of probable cause and exigent circumstances was sufficient to authorize the warrantless search. Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970).
Shanks v. Commonwealth, Ky.App., 574 S.W.2d 688 (1978), cited by appellant is distinguishable. In addition, none of the cases cited by appellant indicates an intent by this Court to adopt a more stringent policy than that in Chambers, supra, regarding the search of an automobile on facts such as are present in this case. Where, as in this case, the police have a legitimate reason to stop an automobile and probable cause to search it, the warrantless search of the automobile is not improper. Estep v. Commonwealth, Ky., 663 S.W.2d 213, 215 (1983).
For the foregoing reasons, the judgment of conviction of the Fayette Circuit Court is hereby affirmed.
All concur, except COMBS, J., who dissents by separate opinion.